Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169119 October 25, 2011 Barclays Bank PLC Contingent Return Optimization Securities Linked to the Performance of Corn Futures Contracts due November 16, 2012 Investment Description Contingent Return Optimization Securities (the Securities) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the Issuer) linked to the performance of corn futures contracts, as determined by reference to the settlement price of the relevant nearby expiring corn futures contract (the "Underlying Asset") as traded on the Chicago Board of Trade (the CBOT). The amount the Issuer will pay you at maturity is based on the Underlying Return and whether the settlement price of the Underlying Asset is less than the Trigger Price, which will be set to equal 85% of the Initial Price, on the Final Valuation Date. If the Final Price is equal to or greater than the Trigger Price, at maturity the Issuer will pay you the full principal amount plus a return equal to the greater of the 9% Contingent Return and the Underlying Return, up to a predetermined Maximum Gain of between 17% to 24% (to be determined on the Trade Date). If the Final Price is below the Trigger Price, at maturity the Issuer will pay you less than the full principal amount, if anything, resulting in a loss of principal that is proportionate to the full decline in the settlement price of the Underlying Asset from the Trade Date to the Final Valuation Date. Investing in the Securities involves significant risks. You will not receive interest payments during the term of the Securities. You may lose some or all of the principal amount of your Securities. The contingent repayment of principal applies only at maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Contingent Return: At maturity, as long as the settlement price of the Underlying Asset is equal to or greater than the Trigger Price on the Final Valuation Date (a decline of no more than 15%), the Issuer will pay you the principal amount of your Securities plus a minimum return of 9%, with participation in any positive Underlying Return above the Contingent Return up to a Maximum Gain of 17% to 24% (to be determined on the Trade Date). If the settlement price of the Underlying Asset is less than the Trigger Price on the Final Valuation Date, investors will be exposed to the full negative return of the Underlying Asset over the term of the Securities. q Contingent Repayment of Principal at Maturity: The Contingent Return includes the contingent repayment of principal at maturity. If you hold the Securities to maturity and the settlement price of the Underlying Asset declines from the Initial Price but is equal to or greater than the Trigger Price on the Final Valuation Date, the Issuer will pay you the full principal amount of your Securities plus the Contingent Return. If the settlement price of the Underlying Asset is less than the Trigger Price on the Final Valuation Date, the Issuer will pay you less than the full principal amount, if anything, resulting in a loss of principal that is proportionate to the negative Underlying Return. The contingent repayment of principal only applies if you hold the Securities until maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of Barclays Bank PLC. Key Dates 1 Trade Date: November 4, 2011 Settlement Date: November 9, 2011 Final Valuation Date 2 : November 13, 2012 Maturity Date 2 : November 16, 2012 1 Expected. In the event we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event as described under Reference AssetsCommoditiesMarket Disruption Events Relating to Securities with a Commodity as the Reference Asset in the prospectus supplement. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES CAN HAVE DOWNSIDE MARKET RISK SIMILAR TO THE UNDERLYING ASSET. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF BARCLAYS BANK PLC. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON PAGE FWP-6 AND UNDER RISK FACTORS BEGINNING ON PAGE S-6 OF THE PROSPECTUS SUPPLEMENT BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF THE PRINCIPAL AMOUNT OF THE SECURITIES. Security Offering We are offering Contingent Return Optimization Securities linked to the performance of corn futures contracts as traded on the CBOT, as described in further detail under Settlement Price in this free writing prospectus. The return on the Securities is subject to, and is limited by, the predetermined Maximum Gain. The actual Maximum Gain, related maximum payment at maturity, and Initial Price will be determined on the Trade Date. The Securities are offered at a minimum investment of 100 Securities at the Price to Public described below. Underlying Asset Contingent Return Maximum Gain Maximum Payment at Maturity (per $10 principal amount Security) Initial Price Trigger Price CUSIP ISIN CBOT-Traded Corn Futures Contracts 9% 17% to 24% $11.70 to $12.40  85% of the Initial Price 06741L674 US06741L6746 See Additional Information about Barclays Bank PLC and the Securities on page FWP-2 of this free writing prospectus. The Securities will have the terms specified in the prospectus dated August 31, 2010, the prospectus supplement dated May 27, 2011 and this free writing prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these Securities or determined that this free writing prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Securities constitute Barclays Bank PLCs direct, unconditional, unsecured and unsubordinated obligations and are not deposit liabilities and are not insured by the U.S. Federal Deposit Insurance Corporation or any other governmental agency of the United States, the United Kingdom or any other jurisdiction. Price to Public 3 Underwriting Discount 3 Proceeds to Barclays Bank PLC Per Security $10.00 $0.20 $9.80 Total $ $ $ 3 With respect to sales to certain fee-based advisory accounts for which UBS Financial Services Inc. is an investment adviser, UBS Financial Services Inc. will act as placement agent at a purchase price of $9.80 per
